Citation Nr: 1419815	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-07 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a sleep disorder.  

(The issue of entitlement to nonservice-connected pension will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDTURA) from October 1972 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2011, the appellant testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of the hearing is of record.  In September 2011, the Board found that new and material evidence had been submitted to reopen the claim for service connection for a sleep disorder, and the reopened claim was remanded for further development.  The Board again remanded the claim on appeal in January 2013.  After completing the development requested in the January 2013 remand, the Appeals Management Center (AMC) continued to deny the claim, as reflected in a March 2013 supplemental statement of the case (SSOC).  

The Board has reviewed the appellant's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file but which were considered by the AMC in the June 2012 and March 2013 SSOCs.  Therefore, the Board's consideration of this evidence will not result in prejudice to the appellant.  The Virtual VA e-folder also includes the appellant's representative's February 2014 Informal Hearing Presentation (IHP).  The VBMS e-folder does not contain any documents.  

Subsequent to issuance of the March 2013 SSOC, additional evidence was associated with the claims file.  However, in March 2013, the appellant, via his representative, submitted a waiver indicating that he waived his right to submit additional evidence for RO consideration and, if he wished to submit additional evidence at a later time, he waived his right to have the case remanded to the RO for consideration of the evidence, and requested that the Board consider any new evidence.  See 38 C.F.R. § 20.1304 (2013).

In addition to testifying before the undersigned Veterans Law Judge in August 2011 regarding the claim for service connection for a sleep disorder, the appellant testified before a different Veterans Law Judge in March 2013 regarding a claim for nonservice-connected pension.  A transcript of the March 2013 hearing is also of record in the Virtual VA e-folder.  Separate Board decisions are being issued pursuant to Board policy that mandates such decisions in these circumstances.  See BVA Directive 8430, Decision Preparation and Processing: Policies and Responsibility Assignments (May 17, 1999), § 14(c)(9)(b) ("If more than one Board member conducts a hearing in a given case, each hearing on different issues, separate decisions will be required").  Because the undersigned Veterans Law Judge held a hearing only on the issue of service connection for a sleep disorder and the March 2013 hearing addressed only the issue of entitlement to nonservice-connected pension, no panel is required, and each issue will be separately addressed by the Veterans Law Judge who presided at the relevant hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013) (the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal and all Board decisions will be issued by either a single member or a panel consisting of no less than three Veterans Law Judges); see also Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011) (when a panel decision is issued, a veteran is entitled to have an opportunity for a hearing before all three Board members who will ultimately decide the appeal).





FINDINGS OF FACT

1.  Somnambulism pre-existed the appellant's ACDUTRA service and was not aggravated beyond its natural progression during service.  

2.  Obstructive sleep apnea is not related to service.  


CONCLUSIONS OF LAW

The criteria for the establishment of service connection for a sleep disorder, including somnambulism and obstructive sleep apnea, are not met or approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the appellant was provided with the relevant notice and information in a January 2008 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The January 2008 letter characterized the issue for consideration as entitlement to service connection for sleepwalking (as this was the issue claimed by the appellant in his October 2007 request to reopen his claim for service connection).  In light of the evidence of record, including diagnoses of obstructive sleep apnea, the claim was expanded and has been characterized as a claim for service connection for a sleep disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

While the appellant was not furnished a new VCAA letter addressing the expanded claim, in October 2011 and February 2013 letters, the AMC did advise the appellant that VA was working on his claim for service connection for a sleep disorder and asked that he identify any VA or private treatment records pertinent to his claim.  The appellant had previously been provided a VCAA notice letter which advised him of the information and evidence necessary to substantiate a claim for service connection for a sleep disorder in February 2004, in conjunction with an earlier claim.  The appellant and his representative clearly have had a meaningful opportunity to participate effectively in the adjudication of this claim such that the essential fairness of the adjudication is unaffected.  The absence of a VCAA letter specifically listing this issue of entitlement to service connection for a sleep disorder (as opposed to sleepwalking), in conjunction with the current claim, is harmless error and has not prejudiced the appellant.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).  Therefore, no further action in regard to the duty to notify is necessary.  

VA also has a duty to assist the claimant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the appellant's service records, VA records, Social Security Administration (SSA) records, and private treatment records have been obtained and associated with the claims file.  The appellant was also provided with a VA examination in October 2011, with additional opinions provided in June 2012 and February 2013.  The VA examination and opinions, collectively, include medical opinions addressing the etiology of the claimed disability and include bases for the examiner's opinions.  Thus, these examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The claim was remanded in January 2013 to obtain afford the appellant the opportunity to identify any additional relevant treatment records; to obtain VA treatment records dated since June 2012; to obtain SSA records; and, if deemed necessary, to obtain an additional medical opinion based on the evidence received.  As indicated above, the AMC asked the appellant to identify relevant treatment via a February 2013 letter.  He did not, however, identify any additional relevant records.  Subsequent to the January 2013 remand, additional VA treatment records, dated to February 2013, were uploaded to the Virtual VA e-folder.  The appellant's SSA records were also obtained.  The AMC obtained a supplemental medical opinion in February 2013.  While this opinion was obtained prior to receipt of the SSA records, these records do not include findings which warrant a new medical opinion; rather, they show only that the appellant had trouble sleeping, snored, and was tired in the morning, the type of complaints which were of record at the time of the previous VA opinions.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 
 
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the August 2011 hearing, the undersigned identified the issue (at that time), whether new and material evidence had been submitted to reopen a claim for service connection for somnambulism.  The appellant clarified, via his representative, that he was not seeking service connection for sleepwalking; rather, this was merely a symptom of a broader sleep disorder, which had been diagnosed as obstructive sleep apnea.  

During the Board hearing, the undersigned Veterans Law Judge did not specifically discuss the criteria necessary to establish service connection for a sleep disorder.  However, the Veterans Law Judge and the appellant's representative did ask questions relevant to this issue.  Although the Veterans Law Judge did not specifically seek to identify any pertinent evidence that was not associated with the claims file, such was not necessary because the appellant has volunteered his treatment history and symptoms.  As the appellant's testimony, including via his representative, addressed the presence of a sleep disorder prior to service, his in-service symptoms related to his claimed sleep disorder, and the relationship between his claimed sleep disorder and service, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Accordingly, the appellant is not shown to be prejudiced in regard to any deficiencies in the August 2011 hearing.  Moreover, neither the appellant nor his representative has alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2). See Bryant, 23 Vet. App. at 497-98. 

Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the appellant had any additional information to submit.  In this case, given the extensive development of the appellant's claim discussed above, the Board finds no deficiency in the Board hearing or in development of the claim.  See id. 

The appellant has not identified any additional, relevant evidence that has not been requested or obtained.  The appellant has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Analysis

The appellant asserts that he has a sleep disorder, specifically, obstructive sleep apnea, which began during service. 

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Thus, the definitional statute makes a clear distinction between those who have served on active duty and those who have served on active duty for training. The Court has held that this statute, in effect, means that an individual who has served only on active duty for training must establish a service connected disability in order to achieve veteran status and to be entitled to compensation.  Furthermore, unless a claimant has established status as a veteran, neither the presumption of soundness nor the presumption of aggravation is applicable.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Nor is the claimant entitled to the benefit of the legal presumptions pertaining to service connection for certain diseases and disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Biggins v. Derwinski, 1 Vet App. 474, 478 (1991).

To show aggravation, a claimant who served only on ACDUTRA has the burden to demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of ACDUTRA.  See Donellan v. Shinseki, 24 Vet. App. 167, 174 (2010).

Although an ACDUTRA claimant does not need to show that his training proximately caused the worsening of his preexisting disability, the definition of aggravation in 38 U.S.C.A. § 1153 incorporated by 38 U.S.C.A. § 101(24) requires that an ACDUTRA claimant establish that there was a causal relationship between the worsening of the claimant's preexisting condition and his ACDUTRA.  See Donellan, supra.  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.  Neither somnambulism nor obstructive sleep apnea are chronic diseases listed in 38 C.F.R. § 3.309(a); therefore, in order to establish service connection, there must be a nexus between the current disorder and service.    

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Considering the pertinent evidence of record in light of the law, the Board finds that the preponderance of the evidence is against the claim and service connection for a sleep disorder, to include somnambulism and obstructive sleep apnea, is not warranted. 

As an initial matter, the Board has previously reported that the appellant served on active duty in October and November 1972; however, his Form DD 214 indicates that he served in the U.S. Navy Reserve on ACDUTRA.  

The appellant has a current sleep disorder, specifically, obstructive sleep apnea, as reflected in recent treatment records.  He has also, as he is competent to do, reported sleepwalking during the pendency of the claim; for example, a January 2010 letter from his VA physician indicates that he had sleep walking about twice a month.  However, service connection for the current sleep disorder, including somnambulism and obstructive sleep apnea, is not warranted as the evidence reflects that the appellant's sleepwalking (somnambulism) existed prior to ACDUTRA and was not aggravated therein and his obstructive sleep apnea is not related to service.  

Regarding his somnambulism, the appellant completed a Report of Medical History for enlistment in July 1972, at which time he indicated by marked box that he had never been a sleepwalker and did not have frequent trouble sleeping.  Clinical evaluation of the lungs and chest on examination for enlistment in the Navy Reserve in July 1972 was normal.  An October 1972 clinical record reflects that a consultation was requested because the appellant had been sleepwalking the previous night, which he had done before.  According to a Naval Aptitude Board Report, the appellant was assigned to the Recruit Evaluation Unit the following day.  At initial psychiatric screening he was not placed on trial duty because he failed to report a history of somnambulism.  The Naval Aptitude Board Report indicates that the appellant reported a lifelong history of regularly walking in his sleep.  The examiner noted that the appellant had walked in his sleep while in training and during a period of observation at the Recruit Evaluation Unit and stated that no organic basis for this complaint had been established on physical examination.  The examiner commented that the appellant's past history indicated that his sleepwalking occurred as a habitual response to minor emotional stress.  He opined that the appellant's sleepwalking was considered to be symptomatic of his immaturity which was revealed in other ways by his poor judgment, impulsiveness, lack of insight, passiveness, naiveté, and low tolerance for sustained minimal stress.  The examiner stated that the appellant lacked the necessary maturity, self-sufficiency, and motivation to function effectively in the Navy and it was recommended that he be discharged as temperamentally unsuitable for further training.  The examiner concluded by stating that the appellant's established pattern of reacting to emotional stress by walking in his sleep would prevent his being a suitable member of the Naval service.  The Aptitude Board concluded that the appellant's general qualifications did not warrant retention in the service.  The Aptitude Board indicated that the appellant's condition existed prior to entry into Naval service and had not been aggravated by service.  The appellant was discharged by reason of unsuitability.  

In the context of his current claim for service connection, the appellant has asserted that his sleep disorder did not exist prior to service.  See March 2009 VA Form 9, August 2011 hearing transcript, and August 2011 letter from appellant.  He had previously indicated, in his original claim for service connection for sleepwalking, filed in February 1993, that this condition began around October 15, 1972 (so just after entry into ACDUTRA).  In his current claim, filed in October 2007, the appellant indicated that his sleepwalking began in September 1972 (so just prior to entry into ACDUTRA).  In any event, the appellant's contemporaneous report, made to the Naval Aptitude Board that he had a lifelong history of regularly walking in his sleep is more probative than his recent assertions that he did not walk in his sleep prior to service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  While sleepwalking was not noted on enlistment examination in July 1972, as indicated above, because the claim for service connection is premised on a period of ACDUTRA, the presumption of soundness is not applicable.  See Paulson, 7 Vet. App. at 470.  

The more probative evidence indicates that the appellant's sleepwalking existed prior to his period of ACDUTRA.  There is, however, no competent, probative evidence that this condition was aggravated beyond its natural progression during this service.  Rather, the VA examiner who examined the appellant in October 2011 indicated in her June 2012 addendum that his sleep disorder was less likely as not aggravated beyond its normal progression by service.  The VA examiner explained that the service treatment records did not document any event or circumstance that would be responsible for aggravating the appellant's sleep disorder beyond its normal progression.  There is no contrary medical showing that the appellant's sleepwalking was aggravated during service.  The evidence does not demonstrate that the sleepwalking disorder which existed prior to the appellant's ACDUTRA service was aggravated during that service and, therefore, service connection for sleepwalking (somnambulism) is not warranted.  

Turning to his current obstructive sleep apnea, there are conflicting medical opinions regarding the relationship between the appellant's obstructive sleep apnea and his ACDUTRA service.  

In March 2008, Dr. B.A.L. wrote that the appellant had been diagnosed with obstructive sleep apnea in October 2007.  He reported that the appellant had explained that he had been discharged from military service because of excessive daytime sleepiness; however, he should have been medically discharged because his daytime sleepiness was due to untreated obstructive sleep apnea.  While this letter suggests that the appellant had sleep apnea during service, Dr. B.A.L. provided no rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

Moreover, Dr. B.A.L.'s opinion was based on an inaccurate factual premise, as the Naval Aptitude Board Report reflects that the appellant was discharged because of sleepwalking, which was considered to be symptomatic of his immaturity.  Despite the appellant's current assertions to the contrary in the context of his present claim for service connection, there is no indication in the contemporaneous records that the appellant was discharged from service because of excessive daytime sleepiness.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  There is also no indication that Dr. B.A.L. reviewed the claims file in conjunction with rendering his opinion.  While a review of the claims file is not a mandatory prerequisite for providing an adequate opinion, the physician must be fully informed of the pertinent factual premises (i.e., medical history) of the case.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board finds that claims file review is relevant in this case, particularly in light of the findings of the Naval Aptitude Board Report regarding the reasons for the appellant's separation from service.  

By contrast, the VA examiner who evaluated the appellant in October 2011 reviewed the claims file, including specifically considering the March 2008 letter from Dr. B.A.L., and opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She explained her opinion, noting that the service treatment records documented that there was no organic basis for the appellant's sleepwalking and that it was a habitual response to minor emotional stress.  She commented that there were no findings of or clinic visits for excessive daytime somnolence, snoring, or apnea.  The examiner further explained her opinion by documenting the risk factors for obstructive sleep apnea according to review of pertinent literature and observed that these risk factors did not include somnambulism.  She reported that the literature did not support an association of somnambulism with obstructive sleep apnea and the service treatment records did not document any findings of sleep apnea, but instead only noted the appellant's somnambulism.  

In February 2013, the VA examiner again reviewed the claims file and again opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She reiterated that the service treatment records documented that there was no organic basis for the appellant's sleepwalking and that it was a habitual response to minor emotional stress and again noted that there were no findings of excessive daytime somnolence, snoring, or apnea.  She stated that her review of the claims file revealed no indication that the appellant had sleep apnea.  She observed that he was noted to have sleepwalking in October 1972 and review of the literature stated that the risk factors for obstructive sleep apnea did not include somnambulism.  She concluded by commenting that the only new evidence provided was related to the appellant's sleepwalking and not to symptoms or findings which would suggest that he had sleep apnea during service.  

The VA examiner's opinions were based, at least in part, on the absence of findings of excessive daytime somnolence during service.  Lack of service treatment records does not, in and of itself, render lay evidence not credible; although the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1131, 1336 (2006).  Additionally, where a claimant has provided lay testimony of an in-service injury, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

The appellant has reported sleepiness during service in the context of his current claim.  For example, during the August 2011 hearing, the appellant testified that he did not have a sleep disorder until he was in service and he reported in-service symptoms of daytime sleepiness, sleepwalking, and hallucinating.  In an August 2011 statement, he reported that he would sleep walk at night and could not stay awake during the day because of his sleeping condition.  During the October 2011 VA examination, the appellant reported that, during service, he kept falling asleep in the daytime.  

Despite the current reports of in-service daytime sleepiness, a September 2007 treatment record from Dr. B.A.L., reflects that the appellant complained of sleep problems for five months.  He reported that he could be talking to someone and just fall asleep.  It was noted on review of systems that the appellant had sleep problems of EDS (excessive daytime somnolence) and snoring.  The appellant reported in an April 2009 VA Form 21-527, Income-Net Worth and Employment Statement, that he was unable to work because of sleep apnea and a back condition and stated that these disabilities began in September 2007.  The appellant's September 2007 report of sleep problems (which were found by the physician to include excessive daytime somnolence) of five months, as well as his April 2009 report of having a sleep disorder since September 2007 are inconsistent with his reports of having excessive daytime somnolence during service.  Therefore, the report of excessive daytime somnolence during service is not deemed credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Therefore, to the extent that the VA examiner relied on an absence of in-service findings of or treatment for excessive daytime somnolence, her opinion is adequate.  

The VA examiner's opinion is highly probative regarding the question of whether the appellant's obstructive sleep apnea is related to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed her opinion after interview with and examination of the appellant as well as review of the claims file.  Her opinion was also supported by a clearly-stated rationale.  

There are no contrary medical opinions, based on review of the record and supported by a rationale, which indicate that the appellant's obstructive sleep apnea is related to service.  Rather, his VA physician, Dr. S.R., who is the director of the Integrated Sleep Disorders Center at the Richmond VA Medical Center (VAMC), has indicated that he could not provide an opinion relating the appellant's current obstructive sleep apnea to service.  In this regard, a January 2010 note from Dr. S.R. reflects that the physician reviewed the appellant's outside sleep records, including his private physician's statement that he had been honorably discharged from service because of excessive daytime sleepiness and that he should have been medically discharged due to hypersomnia from sleep apnea.  Dr. S.R. explained to the appellant that, in hindsight, it would be impossible to determine the exact time of onset of sleep apnea given that multiple factors, including male gender, weight, age, and genetics all played a role.  Dr. S.R. stated that, while the appellant may have subjectively experienced symptoms of sleep apnea, such as daytime sleepiness, after entry into service, it was not possible to determine the exact onset of the condition itself.  In September 2012, the appellant reported to Dr. S.R. that he had been discharged from service because of a sleeping disease.  Dr. S.R. explained to the appellant that he could not write a formal letter towards service connection without supportive information from his military records.  

Thus, for the reasons discussed above, the most probative opinion on the question of whether the appellant's current obstructive sleep apnea is related to service weighs against the claim for service connection. 

In addition to the medical evidence, the Board has considered the appellant's contention that he has a current sleep disorder related to service.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The appellant does not have or claim to have any specialized knowledge in the field of medicine.  The Board therefore finds that the etiology of his current sleep disorder is beyond his competence.  Moreover, the question of etiology of this condition is complex in nature. 

Therefore, to the extent he has asserted that he has a sleep disorder related to service, the Board finds such assertions to be of little probative value, especially in relation to the VA examiner's opinions, as the appellant is not competent to opine on this complex medical question.  His contentions regarding etiology of his current sleep disorder are outweighed by the medical evidence of record, specifically the opinions of the VA examiner.

For all the foregoing reasons, the claim for service connection for a sleep disorder is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a sleep disorder is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


